Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/199,388 has a total of 18 claims pending in the application; there are 3 independent claim and 15 dependent claims, all of which are ready for examination by the Examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 08/27/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
2.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
3.	The prior art of record does not teach or suggest the distinct features “compressing the write time table to generate a compressed write time table, wherein the compressed write time table comprises multiple time ranges and corresponding indexes, each index corresponds to a page of the flash memory module, and the page records block numbers and write time of all blocks whose write time is within a corresponding time range”, recited in the independent claims 1, 7, and 13. Claims 2-6, 8-12, and 14-18 are dependent from the independent claims 1, 7, and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon are as follows:
1. ANAZAWA (US 20200293198 A1).
2. Kumano (US 20170344269 A1).
3. NODA (US 20160196064 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135

April 23, 2022